UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2536



NEJAT NASER,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-886-257)


Submitted:   May 23, 2005                  Decided:   June 15, 2005


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Paul J. McNulty,
United States Attorney, R. Joseph Sher, Assistant United States
Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Nejat Naser, a native and citizen of Ethiopia, petitions

for    review      of     an   order    of   the   Board    of   Immigration      Appeals

(“Board”)         affirming      without     opinion       the   immigration      judge’s

decision denying her applications for asylum, withholding from

removal and withholding under the Convention Against Torture.*

               A determination of noneligibility for withholding must be

upheld       if    supported      by    substantial        evidence   on    the   record

considered as a whole.             INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).       We will only reverse “if ‘the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.’”                   Rusu v. INS, 296 F.3d 316, 325

n.14       (4th    Cir.    2002)       (quoting    Huaman-Cornelio         v.   Board    of

Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992) (internal

quotation marks omitted)).               To qualify for withholding of removal,

Naser must show a clear probability of persecution because of her

race, religion, nationality, membership in a particular social

group, or political opinion.                 Rusu, 296 F.3d at 324 n.13 (citing

INS v. Stevic, 467 U.S. 407, 430 (1984)).                        We find substantial

evidence supports the Board’s decision.

               Protection under the CAT is generally granted in the form

of withholding of removal.               See 8 C.F.R. § 1208.16(c) (2004).               An



       *
      Naser does not challenge the finding that she was                                 not
eligible for asylum because the application was not timely.

                                             - 2 -
applicant must establish it is more likely than not that she would

be tortured if removed to the proposed country of removal.              8

C.F.R. § 1208.16(c)(2).        Again, we find the Board’s finding is

supported by substantial evidence.

          Accordingly,    we    deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 3 -